Citation Nr: 1452253	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  06-17 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for anal fissures or ulcers.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2006, June 2007, and October 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In November 2011, the Board most recently remanded the above issues for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for anal fissures or ulcers, the record reveals that the Board most recently remanded this issue to, among other things, obtain a needed medical opinion as to its origins or etiology.  Moreover, the post-remand record shows that the Veteran was afforded a VA examination in March 2012 to obtain such an opinion.  However, the Board finds that the examination is not adequate because the examiner neither provided an adequate opinion as to the etiology of his disability nor an adequate opinion as to why an etiology opinion could not be provided without resorting to speculation after finding that the Veteran's anal fissures had resolved.  

In this regard, the post-service record reveals that since 1986 the Veteran has been diagnosed with anal fissures, with the most recent diagnosis appearing in the record in 2005 (see January 2005 colonoscopy).  The United States Court of Appeals for Veterans Claims (Court) in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), held that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  Further, the Court in Jones v. Shinseki, 23 Vet. App. 382 (2010) held that if the examiner is unable to offer a requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Therefore, the Board finds that the March 2012 VA examiner was obligated to provide an opinion as to the relationship, if any, between the anal fissures that the Veteran was diagnosed with since service even though the disability had apparently resolved by the time he was provided with a VA examination in 2012 and, if such an opinion could not be provided without resorting to speculation, the examiner was equally obligated to provide a rationale for this conclusion.  Accordingly, the Board finds that a remand to obtain an adequate medical opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Also see Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

As to the claim for a TDIU, the record reveals that the Board most recently remanded this issue to, among other things, obtain a needed medical opinion.  Moreover, the post-remand record shows that the Veteran was afforded a VA examination in March 2012 to obtain such an opinion.  However, the Board does not find the March 2012 VA examination adequate because the examiner did not take into account the Veteran's "education, special training, and previous work experience" when providing the opinion.  See 38 C.F.R. § 4.16(a) (2014).  Accordingly, the Board finds that a remand to obtain an adequate medical opinion is required.  See 38 U.S.C.A. § 5103A(d); Barr; Stegall.

As to the claim for special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound, the Board finds that it is inextricably intertwined with the above service connection claim because the outcome of the service connection claim may impact the SMC claim.  Therefore, the Board finds that the SMC claim must be held in abeyance until the service connection claim is finally adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

While the appeal is in remand status, all of the Veteran's contemporaneous and relevant treatment records, including his post-June 2014 records from the Biloxi VA Medical Center, should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2013).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service and post-service anal fissures or ulcers symptoms as well as the impact his service-connected low back disability has on his ability to work post-service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After obtaining authorizations from the Veteran, physically or electronically associated with the claims file all identified private treatment records. 

3.  Physically or electronically associated with the claims file all of the Veteran's post-June 2014 records from the Biloxi VA Medical Center.

4.  Obtain an addendum to the March 2012 VA examination by the same examiner or another qualified examiner.  After a review of the claims file and an examination of the Veteran if needed, the examiner should provide an answer to the following question:

As to each anal fissure or ulcer diagnosed since service, even if it has since resolved, is it at least as likely as not that it was caused by or had its onset in service?

In providing the requested opinion as to the origins of his anal fissures and ulcers, including any that have since resolved, the examiner should take into account the fact that the Veteran is credible to report on what he can feel, such a pain, diarrhea, and constipation, even when not documented in his medical records.  

In providing the requested opinion as to the origins of his anal fissures and ulcers, including any that have since resolved, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for the opinion.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist to determine the limitations imposed by the Veteran's back disability.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Then readjudicate the appeal.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the June 2014 supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

